Order entered August 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00850-CV

                   IN THE INTEREST OF C.R.E. AND C.E., CHILDREN

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-17-0149

                                            ORDER
       This is an accelerated appeal from an order terminating appellant’s parental rights as

petitioned for by appellee, the mother of the children. The clerk’s record contains “Defendant’s

Financial Affidavit” filed on May 2, 2018. In the affidavit, appellant states he is providing the

information “as part of my application for a court appointed attorney.” The clerk’s record does

not contain an order appointing an attorney and appellant appeared pro se at trial. Appellant is

presumed indigent and is entitled to proceed without prepayment of costs. See TEX. R. APP. P.

20.1. Appellant is currently incarcerated. In his notice of appeal, appellant states that he cannot

afford a lawyer.

       Texas Family Code section 107.021 provides that, in a suit in which the best interests of a

child are at issue, other than a suit filed by a governmental entity requesting termination of the

parent-child relationship or appointment of the entity as conservator of the child, the trial court

may appoint an attorney ad litem.      See TEX. FAM. CODE ANN. § 107.021(a) (West 2014).
Accordingly, on the Court’s own motion, we ORDER the trial court to conduct a hearing,

WITHIN TWENTY DAYS of the date of this order, and determine whether or not to appoint

counsel for appellant. The trial court shall make written findings as to whether to appoint

counsel for appellant and, if counsel is appointed, the contact information for counsel. We

ORDER the trial court to transmit to this Court, WITHIN TWENTY-FIVE DAYS of the date

of this order, the reporter’s record from the hearing and a supplemental clerk’s record containing

the trial court’s written findings of fact and any order appointing counsel.

        We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Brett

Hall, Presiding Judge of the 382nd Judicial District Court, Lea Carlson, Rockwall County

District Clerk, Linda Kaiser, Official Court Reporter for the 382nd Judicial District Court, and

all parties.

        We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated thirty days from the date of this order or when the requested supplemental

records are received, whichever occurs sooner.



                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE